302 U.S. 643
58 S. Ct. 53
82 L. Ed. 500
ANDERSONv.ATHERTON.
No. 12.
Supreme Court of the United States
October 18, 1937

Messrs. E. B. Stroud and Maurice E. Purnell, both of Dallas, Tex., for petitioner.
Messrs. Newton D. Baker and Howard F. Burns, both of Cleveland, Ohio, for respondents.
PER CURIAM.


1
The Court is of the opinion that the Circuit Court of Appeals was in error in ruling that, in the absence of a cross appeal, the question whether common law liability for negligence would support the decree was not before the court for review. United States v. American Railway Express Co., 265 U.S. 425, 435, 436, 44 S. Ct. 560, 68 L. Ed. 1087; Langnes v. Green, 282 U.S. 531, 538, 539, 51 S. Ct. 243, 75 L. Ed. 520; Public Service Commission v. Havemeyer, 296 U.S. 506, 509, 56 S. Ct. 360, 80 L. Ed. 357; United States v. Curtiss-Wright Corporation, 299 U.S. 304, 330, 57 S. Ct. 216, 81 L. Ed. 255; Morley Construction Co. v. Maryland Casualty Co., 300 U.S. 185, 191, 57 S. Ct. 325, 81 L. Ed. 593. The decree of the Circuit Court of Appeals is reversed and the cause is remanded to that court for the determination of that question.